Order filed July 26, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00520-CV
                                   ____________

                          LATIA M. JONES, Appellant

                                         V.

   TEXAS WORKFORCE COMMISSION; CHRIS OAKLEY, FRANCIS
       BROWN, JIMMY MULLENS, LASHA LENZY, MELISSA M.
                     BUTLER, Appellees


                     On Appeal from the 55th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-26830

                                    ORDER

      The notice of appeal in this case was filed June 18, 2018. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute or
the Texas Rules of Appellate Procedure from paying costs has been filed. See Tex.
R. App. P. 5. Therefore, the court issues the following order.
      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before August 10, 2018. See Tex. R. App. P. 5. If appellant fails
to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                       PER CURIAM